IN THE COURT OF APPEALS OF IOWA

                                     No. 13-2055
                                 Filed July 30, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAWAYNE M. McGOWAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.



      Dawayne McGowan appeals the judgment and sentences imposed upon

his convictions following his two pleas of guilty to driving while barred as a

habitual offender in violation of Iowa Code section 321.561 (2013). AFFIRMED.




      Lauren M. Phelps, Davenport, for appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant Attorney

General, Michael J. Walton, County Attorney, and Robert C. Bradfield, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                         2


DANILSON, C.J.

      Dawayne McGowan appeals the judgment and sentences imposed upon

his convictions following his two pleas of guilty to driving while barred as a

habitual offender in violation of Iowa Code section 321.561 (2013). He contends

trial counsel was ineffective. We affirm his convictions and preserve his claims of

deficient counsel for possible postconviction-relief proceedings.

      On March 4, 2013, McGowan was recognized by Davenport police officers

while he was driving. He was stopped when they checked and discovered his

license was barred.       On March 21, 2013, the State filed a trial information

charging McGowan with driving under suspension while barred as a habitual

offender.

      On March 16, 2013, a Davenport police officer located a vehicle that had

been reported stolen, and McGowan was sitting in the driver’s seat. The officer

checked McGowan’s driver’s license status and learned he was currently barred.

On March 26, 2013, the State filed a trial information charging McGowan with

operating without the owner’s consent and driving under suspension while barred

as a habitual offender.

      Pursuant to plea agreements, McGowan entered written guilty pleas to

two counts of driving while barred. In the case involving the March 4 incident, the

plea agreement provided the State would recommend a fine of $1000, costs, and

365 days incarceration, with all but fourteen days suspended.         In the case

involving the March 16 incident, the agreement provided the State would dismiss

the charge of operating without owner’s consent, recommend a $1000 fine and

365 days incarceration, with all but sixty days suspended. The district court
                                             3


entered judgment upon the written pleas and imposed the sentences as

recommended, to run concurrently.

       McGowan appeals, contending his trial counsel was ineffective in a

number of respects. As to the March 4 charge, he contends his counsel was

ineffective for failing to challenge the police officer’s initial identification of him, for

failing to move to dismiss due to lack of notice of disbarment, and for failing to

object to entry of the written guilty plea. As to the March 16 charge, McGowan

maintains counsel was ineffective in failing to file a written motion to withdraw

and in failing to object to entry of the written guilty plea.

       Because ineffective-assistance-of-counsel claims have their basis in the

Sixth Amendment to the United States Constitution, we review them de novo.

State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012).

       We generally do not resolve claims of ineffective assistance of counsel on

direct appeal. Id. If we determine the claim cannot be addressed on appeal, we

must preserve it for a postconviction-relief proceeding. See State v. Clark, 814
N.W.2d 551, 567 (Iowa 2012). This record is inadequate to address McGowan’s

claims. Consequently, we affirm his convictions and preserve his ineffectiveness

claims.

       AFFIRMED.